‘lcx?mxX 11.TEXAU          AMENDED BY M-249


                           October 23, 1962


Honorable D. F. Smallh~orst
Executive Secretary
Texas Water Pollution C,ontrolBoard
Austin, Texas
                            Opinion No. ~~-1461
                            Re:   Authority of the State Water
                                  Pollution Control Board to
                                  enter into's contract for the
                                  professional services of an
Dear Mr. Smallhorst:              attorney.
       Your request for an opinion on the above subject
matter reads as follows:
            "The Texas Water Pollution Control
       Board desires to enter into a contract for
       the professional services of an attorney
       to advise and assist the Board in the prepa-
       ration of legal Instruments such as contracts
       and permits; drafting of resolutions, rules
       and policy statements; conducting hearings;
       and other matters of a legal nature relating
       to the administration of this Agency. Expendi-
       tures for this purpose would be made from
       Comptroller38 Fund WPRS, Budget No. 49, Cate-
       gory No. 6, which can be used for professional
       services.
            "This office has been informed by the
       Comptroller's Office that it will not issue
       warrants in payment of such contract services
       on the basis of Attorney General Opinions Nos.
       Q-6066 and V-403.  Opinion No. WW-633 is also
       pertinent to this matter.
            "It Is the Board's ositlon that Section
       3(h) of House Bill No. 2fJ Acts of the Fifty-
       Seventh Legislature, Firs; Called Session
       1961 (codified as Article 7621d, V.A.C.S.j,
       authorizes such a contract and the expenditure
       of funds for such services.
Hon. D. F. Smallhorst, page 2 (~~-1461)


           “On behalf of the State Water Pollu-
      tion Control Board, I respectfully request
      your opinion whether the Board has the power
      to enter Into such a contract as that des-
      cribed above and to make payment for services
      performed under such contract out of an appro-
      priate fund. Your early consideration of this
      request would be greatly appreciated."
       Subdivision (h) of Section 3 of Article 7621d, Vernon's
Civil Statutes, provides:
           "(h) Technical, sclentiflc, legal or
      other services shall be performed by person-
      nel of other State agencies when requested
      by the Board, but the Board may employ and
      compensate with funds available therefore
      professional consultants, assistants and em-
      ployees that may be :lecessaryto carry out
      the provisions hereof and prescribe their
      powers and duties. The Board may request
      and shall receive the assistance of any State
      educational Institution, experimental station,
      or other State agency."
       In Attorney General's Opinion O-6066 (1944), it -eras
held that the State Board of Public Accountancy of Texas did
not have the authority to pay legal fees to a firm of attorneys
to advise such Board concerning recommended legislation affect-
ing the profession of public accountancy for the reason that
the statutes creating the Board and prescribing Its authority
and duty did not authorize such expenditure and did not make such
proposed activity a duty of such Board. Likewise, in Attorney
General's Opinion V-403 (1947), it was held that the State Board
of Plumbing Examiners did not have authority to employ its own
legal department for the reason that there was no express or lm-
plied authority given in the Act creating such Board to employ
an attorney or attorneys as a legal department for the purpose
of giving legal counsel or advice or handling litigation. In
Attorney General's Opinion ~~-633 (1959), it was held that the
State Building Commission did have authority to pay for profes-
sional fees of an attorney for services rendered In connection
with land acnulsition, since Article 678m authorizes the Commis-
sion to enter into contracts necessary to provide for the ob-
taining of sites and the planning, designing and construction
of buildings and specifically authorizes the employment of such
professional assistants as may be deemed necessary by the Com-
mission.
Hon. D.F. Smallhorst, page 3 (~~-1461)


       Therefore, the answer to your question Is dependent on
the construction of the language contained In Subdivision (h)
of Section 3 of Article 76214, above quoted, It Is our opln-
ion that the words "professional consultants, assistants and
employees" is broad enough to include the contracting for
professional services of an attorney. You are, therefore, ad-
vised that the Texas Water Pollution Control Board has au-
thority to enter into a contract for the professional services
of an attorney to advise and assist the Board in the prepara-
tion of legal Instruments and other matters of a legal nature
relating to the administration of the Texas Water Pollution
Control Board.
                         SUMMARY
         The Texas Water Pollution Control Board
         has authority to enter into a contract
         for the professional services of an at-
         torney to advise and assist the Board in
         the preparation of legal Instruments and
         other matters of a legal nature relating
         to the administration of the Texas Water
         Pollution Control Board.
                            Yours very truly,
                            \JILLWILSON
                            Attorney General of Texas




JR:ms                            Assistant
APPROVED:
OPINION COMMITTEE
J. C. Davis, Chairman
Frank Booth
L. P. Lollar
Pat Bailey
Scranton Jones
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore